On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Lawrence M. Kaigler. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on October 22, 1993, recommending that Lawrence M. Kaigler be reinstated to the practice of law in the state of Ohio. No objections to said Final Report were filed.
The court now considers its order of February 20,1991, indefinitely suspending respondent, Lawrence M. Kaigler, from the practice of law pursuant to former Gov.Bar R. V(7)(b) (now Gov.Bar R. V[6][B][2]). On consideration thereof, and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Lawrence M. Kaigler, Attorney Registration No. 0031295, last known address in Bratenahl Village, Ohio, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $812.95, less the deposit of $500, for a total balance due of $312.95, which costs shall be payable to this court on or before January 10, 1994, by certified check or money order.
IT IS FURTHER ORDERED that respondent comply immediately with Gov.Bar R. VI.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Cleveland Bar Assn. v. Kaigler (1991), 57 Ohio St.3d 197, 566 N.E.2d 673.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and Pfeifer, JJ., concur.
F.E. Sweeney, J., dissents.